Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jason Liu  (Reg. No. 51,955) on 06/21/22.

The application has been amended as follow:

CLAIMS:

Claim 1 line 16 deleted: --and--.

Claim 1 line 20 after: “circuits” insertion: --,

in response to detection of the second electronic device being solitarily placed on the second charging pad, transfer the power at the second designated wireless power level via the second wireless power circuit, 

in response to detection of the first electronic device being placed on the first charging pad while the power at the second designated wireless power level is being transferred via the second wireless power circuit, transmit a third command requesting transfer of the power at the second designated wireless power level to the first electronic device, and 

transfer, upon receipt of a third request for the power at the second designated wireless power level from the first electronic device in response to the third command, the power at the second designated wireless power level via each of the first and second wireless power circuits--.

Claim 4 has been cancelled.

Claim 10 line 13 deleted: --and--

Claim 10 line 17 after: “circuits” insertion: --; 

in response to detection of the second electronic device being solitarily placed on the second charging pad, transferring the power at the second designated wireless power level via the second wireless power circuit; 

in response to detection of the first electronic device being placed on the first charging pad while the power at the second designated wireless power level is being transferred via the second wireless power circuit, transmitting a third command requesting transfer of the power at the second designated wireless power level to the first electronic device; and 

transferring, upon receipt of a third request for the power at the second designated wireless power level from the first electronic device in response to the third command, the power at the second designated wireless power level via each of the first and second wireless power circuits--.

Claim 14 has been cancelled.

Allowable Subject Matter

Claims 1-3, 10, 12 and 13 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a wireless charging transmitter comprising:  a first charging pad including a first wireless power circuit; a second charging pad including a second wireless power circuit; and a controller electrically connected to the first and second wireless power circuits and configured to: in response to detection of a first electronic device being placed on the first charging pad and receiving a request for a first designated wireless power level from the first electronic device, transfer, after an authentication procedure with the first electronic device for a designated protocol is completed, power at the first designated wireless power level via the first wireless power circuit,  in response to detection of a second electronic device being placed on the second charging pad and receiving a request for the first designated wireless power level from the second electronic device while the power at the first designated wireless power level is being transferred via the first wireless power circuit, transmit a first command for decreasing power transferred to the first electronic device, transfer, upon receipt of a request for a second designated wireless power level lower than the first designated wireless power level from the first electronic device, the power at the second designated wireless power level via each of the first and second wireless power circuits in response to detection of the second electronic device being solitarily placed on the second charging pad, transfer the power at the second designated wireless power level via the second wireless power circuit,  in response to detection of the first electronic device being placed on the first charging pad while the power at the second designated wireless power level is being transferred via the second wireless power circuit, transmit a third command requesting transfer of the power at the second designated wireless power level to the first electronic device, and  transfer, upon receipt of a third request for the power at the second designated wireless power level from the first electronic device in response to the third command, the power at the second designated wireless power level via each of the first and second wireless power circuits, together will all limitations recited in the independent claim 1, and substantially similar to independent claim 10.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 10 are allowed. 

The dependent claims 2-3, 12 and 13 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-3, 10, 12 and 13are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851